Case 3:14-cv-00852-REP-AWA-BMK Document 431 Filed 09/17/20 Page 1 of 2 PageID# 14082




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


    GOLDEN BETHUNE-HILL,
    et al.,

         Plaintiffs,

    v.                                                Civil Action No. 3:14cv852

    VIRGINIA STATE BOARD OF
    ELECTIONS, et al.,

         Defendants.
                                               ORDER

          For    the    reasons,        and    to   the   extent,   set   forth    in     the

    accompanying Memorandum Opinion,                 it is hereby ORDERED that the

    PLAINTIFFS'    MEMORANDUM IN SUPPORT OF REVISED SECOND MOTION FOR

    ATTORNEYS'    FEES AND LITIGATION EXPENSES                 (ECF No.   402)   which the

    Court will also construe as the Plaintiffs' Revised Second Motion

    for Attorneys'       Fees and Litigation Expenses, 1 is granted in part

    and denied in part and that the BILL OF COSTS                     (ECF No.     388)    is

    granted and that the plaintiffs are entitled to an award of fees,

    expenses,     and    costs     in    the    amount    of   $4,159,609.20      and   that

    judgment in that amount is hereby entered against the following

    state defendants, jointly and severally, with interest thereon at




    1 By Order (ECF No. 399) entered on September 25, 2019, the Court
    denied PLAINTIFFS'    SECOND MOTION FOR ATTORNEYS'       FEES AND
    LITIGATION EXPENSES (ECF No. 385) without prejudice and directed
    the plaintiffs to file a Revised Second Motion for Attorneys' Fees
    and Litigation Expenses.
Case 3:14-cv-00852-REP-AWA-BMK Document 431 Filed 09/17/20 Page 2 of 2 PageID# 14083




    the federal judgment rate of 0.14% per annum from the date of entry

    of this ORDER until paid in full:

               Virginia State Board of Elections;

               James B. Alcorn, in his capacity as          Chairman of    the
               Virginia State Board of Elections;

               Robert H. Brink, in his capacity as           Chairman of   the
               Virginia State Board of Elections;

               John O'Bannon, Vice-Chairman of the Virginia State Board
               of Elections;

               Edgardo Carotes, in his capacity as Commissioner of the
               Virginia Department of Elections;

               Clara Belle Wheeler, in her capacity as Vice-Chair of
               the Virginia State Board of Elections;

               Singleton B. McAllister, in his capacity as Secretary of
               the Virginia State Board of Elections;

               Jamilah D LeCruise,       Secretary of    the Virginia     State
               Board of Elections;

               Virginia Department of Elections;

               Edgardo Cortes, in his capacity as           Chairman of     the
               Virginia Department of Elections; and

                Christopher E. Piper, Commissioner          of   the   Virginia
                Department of Elections



          It is so ORDERED.


                                                /s/
                                 For the Court
                                 Robert E. Payne
                                 Senior United States District Judge

    Richmond, Virginia
    Date: September 17, 2020

                                         2
